Name: Commission Regulation (EEC) No 3591/92 of 11 December 1992 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies
 Type: Regulation
 Subject Matter: marketing;  trade policy;  processed agricultural produce
 Date Published: nan

 No L 364/4712. 12. 92 Official Journal of the European Communities COMMISSION REGULATION (EEC) No 3591/92 of 11 December 1992 derogating from Regulation (EEC) No 1589/87 on the sale by tender of butter to intervention agencies tion ; whereas the manufacture period of butter which may be offered for intervention should be extended as a consequence as regards the first invitation to tender in January 1993 ; Whereas the measures provided for in this Regulation are in accordance with the opinion of the Management Committee for Milk and Milk Products, THE COMMISSION OF THE EUROPEAN COMMUNITIES, Having regard to the Treaty establishing the European Economic Community, Having regard to Council Regulation (EEC) No 804/68 of 27 June 1968 on the common organization of the market in milk and milk products ('), as last amended by Regula ­ tion (EEC) No 2071 /92 (2), and in particular the first subparagraph of Article 7a (1 ) and Article 7a (3) thereof, Whereas Commission Regulation (EEC) No 1 589/87 (3), as last amended by Regulation (EEC) No 2350/91 (4), lays down the rules on the buying-in by tender of butter by intervention agencies ; whereas Article 3 ( 1 ) of that Regu ­ lation provides that tenderers may only submit tenders in response to invitations to tender for butter manufactured in the 21 days preceding the closing date for the submis ­ sion of tenders ; whereas, given the public holidays and the lengthy interval elapsing between the invitation to tender in December 1992 and the first invitation to tender in January 1993, that period is likely to be too short for all the butter produced during that latter period to be bought in ; whereas, given the fall in prices on the market, which has resulted in buying-in being opened for all Member States, a shortening of the butter manufacture period at this time may further worsen the market situa ­ HAS ADOPTED THIS REGULATION : Article 1 In the case of the invitation to tender the closing date for the submission of tenders for which expires on the second Tuesday of January 1993, the period of 21 days laid down in Article 3 ( 1 ) of Regulation (EEC) No 1589/87 shall be replaced by a period of 35 days. Article 2 This Regulation shall enter into force on the third day following its publication in the Official Journal of the European Communities. This Regulation shall be binding in its entirety and directly applicable in all Member States. Done at Brussels, 11 December 1992. For the Commission Ray MAC SHARRY Member of the Commission 0 ) OJ No L 148 , 28 . 6. 1968 , p. 13 . 0 OJ No L 215, 30. 7. 1992, p. 64. 0 OJ No L 146, 6. 6. 1987, p. 27. ( «) OJ No L 214, 2. 8 . 1991 , p. 47.